Ryan, C. J.
I concur in this judgment, not on the ground that the facts in evidence constitute an actual delivery, as matter of law, but on the ground that they were sufficient to go, and were fairly submitted, to the jury, on the question of the intent of the parties. If the acts of the parties show an intention on the one part to make delivery then and there, and on the other part to accept delivery then and there, the acts and the intent were sufficient to constitute a delivery, as a, matter of fact. The verdict found this intent governing the *205acts of the parties. And that is conclusive of the actual delivery.
By the Court. — The judgment of the circuit court is' affirmed, with costs.